                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    CHRISTINA LEE                                      §
                                                       § Civil Action No. 4:18-CV-605
    v.                                                 § (Judge Mazzant/Judge Nowak)
                                                       §
    COMMISSIONER, SSA                                  §

                              MEMORANDUM OPINION AND ORDER

           The Court, having reviewed Plaintiff Christina Lee’s Motion for Award of Attorney Fees

    (Dkt. #20) and Commissioner’s Response (Dkt. #22), wherein the Commissioner does not object

    to the requested fee, finds that Plaintiff’s Motion is well taken and should be granted. Accordingly,

           It is therefore ORDERED that Plaintiff’s Motion (Dkt. #20) is GRANTED, and the

.   Commissioner is directed to pay six thousand, four hundred sixty dollars and sixty-one cents

    ($6,460.61) in attorney’s fees. Payment shall be made payable to Plaintiff and mailed to Plaintiff’s

    counsel of record.

           IT IS SO ORDERED.
           SIGNED this 13th day of August, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
